DETAILED CORRESPONDENCE

	 Claims 1, 5, 7, 13-20 are pending are under consideration. 
Claim 8 is withdrawn. 
This Official Action is NON-FINAL. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the yeast cell body residue comprises glucan, mannan, protein, lipids, and nucleic acid.  However, there is no indication whether the fraction is the suspended yeast cell body residue or pH-adjusted yeast cell body. 
 body suspension comprises about 10 wt% of dried cell bell body weight. However, there is no indication whether the fraction is the suspended yeast cell body residue or pH-adjusted yeast cell body. 
Claim 17 recites that the yeast cell body residue is what remains after acid extraction from the yeast. However, there is no indication whether the fraction is the suspended yeast cell body residue or pH-adjusted yeast cell body. Moreover, claim 17 depends on claim 1. There is no mention of an acid extraction. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claim(s) 1, 5, 7, 13-20 is/are rejected under 35 U.S.C. 103 as obvious over WO2006/121803 (SEDMAK) in view of JP5877537.
Claim 1 recites a composition comprising at least 15 wt% RNA, at least 10 wt% dietary fiber, and at least 15 wt% protein obtained by a method comprising: 
providing a suspended yeast cell body residue having been separated from a yeast extract of a yeast cell;
adjusting the pH of the suspended yeast cell body residue to be about neutral to obtain pH-adjusted yeast cell body suspension;
heat treating the pH-adjusted yeast cell body suspension at 80° C to 100° C for at least 10 minutes; and
passing the heat-treated, pH-adjusted cell body suspension through an ultrafilter having a molecular weight cut-off of 50,000 to remove components having a molecular weight of 50,000 or less.

Claim 14 recites that the yeast cell body residue comprises glucan, mannan, protein, lipids, and nucleic acid.

Claim 19 recites a yeast extract that inhibits flocculation or settling, which is obtained by a method comprising:

adjusting the pH of the yeast cell body suspension to be about neutral to obtain pH- adjusted yeast cell body suspension;
removing supernatant from the obtained pH-adjusted yeast cell body suspension by centrifugation to obtain a cleaned yeast cell body residue;
heat treating the cleaned yeast cell body residue for at least 10 minutes to obtain a heat-treated yeast extract; and
passing the heat-treated yeast extract through an ultrafilter having a molecular weight cut- off of 50,000 to remove components having a molecular weight of 50,000 or less to obtain the yeast extract that inhibits flocculation or settling.

Claim 20 recites a composition comprising at least 15 wt% RNA, at least 10 wt% dietary fiber, and at least 15 wt% protein obtained by a process comprising:
providing a cleaned yeast cell body residue, which is obtained by suspending and then centrifuging a yeast cell body from which an extract has been removed;
preparing a suspending yeast cell body residue by suspending the cleaned yeast cell body residue in an aqueous solution;
adjusting the pH of the suspended yeast cell body residue;
heat-treating the pH-adjusted cell body residue; and 
passing the heat treated, pH-adjusted cell body suspension through an ultrafilter to remove components having a molecular weight of 50,000 or less. 
As to claims 1 and 19-20, the claims are directed to compositions. Composition claims are examined based on the product itself.   "[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
In view of the above, the composition comprises at least 15 wt% RNA, at least 10 wt% dietary fiber, and at least 15 wt% protein and that has been ultrafiltered having a molecular weight cut-off of 50,000 to remove components having a molecular weight of 50,000 or less. 

SEDMAK teaches that such compositions are often used as emulsifiers [0005]. Emulsifiers facilitate oil–water interfaces and thus inhibit flocculation. 
The yeast composition is [0029] may be passed through an ultrafilter, such as a 50,000 Da ultrafilter.  
In [0034] of SEDMAK, the product resulting from autolysis of the yeast cells suitably also comprises, at least 20%, particularly at least 23% and more particularly at least 25% protein of the total product on a dry solids basis. The product also suitably comprises less than 45%, particularly less than 40% and more particularly less than 35% protein of the total product on a dry solids basis. The product resulting from autolysis of the yeast cells suitably comprises at least 20%, particularly at least 23% and more particularly at least 25% total glucans of the total product on a dry solids basis. In [0036] of SEDMAK, various carbohydrate fractions can be obtained including an enriched mannan fraction wherein the mannans contain at least 50% of the products. Thus, it would have been obvious to provide a fraction wherein the mannan makes up 50% of the dietary fiber content/carbohydrates.
SEDMAK is silent as to the composition containing nucleic acid. 
JP5877537 teaches a yeast extract with emulsifying properties (pg. 2, last 3 lines).  It is indicated that the composition comprises a peptide content of 18.7 wt%, and RNA content 30.4 wt%, and dietary fiber 22.7 wt% (Bottom of pg.3, last 5 lines). 
It would have been obvious to combine the composition of SEDMAK with JP5877537, as both compositions exhibit emulsification properties.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

  
Claim 5 recites that the mannan content makes up at least 50 wt% of the dietary fiber.
In [0036], SEDMAK teaches that various carbohydrate fractions can be obtained including an enriched mannan fraction wherein the mannans contain at least 50% of the products. Thus, it would have been obvious to provide a fraction wherein the mannan makes up 50% of the dietary fiber content/carbohydrates. 

Claim 7 recites that the yeast is Candida utilis. 
SEDMAK teaches that Candida utilis is a preferred yeast strain [0024]. 

Claim 13 recites that the composition is in powder form.
SEDMAK teaches that the composition can be spray dried [0071]. 



As to claim 15, the pH-adjusted yeast cell body suspension is an intermediate product and does not represent the resulting product.
 
Claim 16 recites that the composition inhibits flocculation and/or settling of a food or beverage to which it is added. 
SEDMAK teaches that such compositions are often used as emulsifiers [0005]. Emulsifiers facilitate oil–water interfaces and thus inhibit flocculation. 


Claim 17 recites that the yeast cell body residue is what remains after acid extraction from the yeast. 
In [0006] of SEDMAK, it is noted that acid extractions are known to reduce the number of P-(1-6)-linkages in the glucan material, which results in an increase in viscosity.  Thus, it would have been obvious to subject the composition based on the desired viscosity.

Claim 18 recites that the RNA content is at least 20 wt%.
SEDMAK is silent as to the composition containing nucleic acid. 
JP5877537 teaches a yeast extract with emulsifying properties (pg. 2, last 3 lines).  It is indicated that the composition comprises a peptide content of 18.7 wt%, and RNA content 30.4 wt%, and dietary fiber 22.7 wt% (Bottom of pg.3, last 5 lines). 
It would have been obvious to combine the composition of SEDMAK with JP5877537, as both compositions exhibit emulsification properties.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ORLANDO can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791